Name: Commission Regulation (EEC) No 49/87 of 8 January 1987 amending Regulation (EEC) No 3140/86 in respect of the period of validity of import licences issued under the invitation to tender for the levy on imports of maize and sorghum from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/14 Official Journal of the European Communities 9 . 1 . 87 COMMISSION REGULATION (EEC) No 49/87 of 8 January 1987 amending Regulation (EEC) No 3140/86 in respect of the period of validity of import licences issued under the invitation to tender for the levy on imports of maize and sorghum from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2913/86 of 16 September 1986 introducing a derogation from Regulation (EEC) No 2727/75 as regards the import levy applicable to certain quantities of maize and sorghum ('), ¦ and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 3140/86 (2), as last amended by Regulation (EEC) No 3643/86 (3), issues an invitation to tender for the levy on imports of maize and sorghum from third countries ; whereas it makes provision in particular for the period of validity of import licences issued ; Whereas provision should be made for shorter period of validity of licences issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 3 (2) of Regulation (EEC) No 3140/86 is hereby replaced by the following : '2. Import licences issued in connection with invi ­ tations to tender shall be valid from their date of issue within the meaning of paragraph 1 until 31 March 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 272, 24. 9 . 1986, p. 1 . (2) OJ No L 292, 16 . 10 . 1986, p. 27. 3 OJ No L 336, 26. 11 . 1986, p. 57.